Opinion by
Watkins, J.,
In this unemployment compensation appeal the Bureau of Employment Security, the Referee, and the Unemployment Compensation Board of Review, all concluded that the claimant was disqualified from receiving benefits under the provisions of §402(a) of the law, 43 PS §802(a).
The claimant, Gertrude Gebaldo, was last employed as a teller by the Second National Bank, Connellsville, Pennsylvania, at a salary of $275 a month, on February 28, 1961, at which time she had a valid separation. On June 13, 1961, the Pennsylvania State Employment Service offered the claimant a referral to a possible job opening as a bookkeeper with Mervis Furniture Co., Connellsville, Pennsylvania, at $200 a month. During her interview with the referral employer she advised him that she had an interview pending with another *303employer and would call Mm back witMn “a couple of days”, wMcb she failed to do.
Her statement to a prospective employer that she had another interview pending indicated that she did not want the proffered job or, at least, wanted to await the result of the second interview before giving a definite answer. However, the second interview must not have proved fruitful and she neglected to call him back within “a couple of days” or at any time, but continued unemployed. This conduct was not consistent with the genuine desire to work and be self-supporting by being ready and willing to accept suitable employment as required by the law j and was not commensurate with the dictates of good faith without which there is no good cause for refusal of employment. D’Amato Unemployment Compensation Case, 196 Pa. Superior Ct. 76, 173 A. 2d 680 (1961); Lorenzi Unemployment Compensation Case, 197 Pa. Superior Ct. 573, 180 A. 2d 84 (1962).
Decision affirmed.